--------------------------------------------------------------------------------

 

 

 

 

 

 

SOUTHINGTON SAVINGS BANK

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(Effective December 21, 1998)

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

SOUTHINGTON SAVINGS BANK

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 
 

Table of Contents



 

     Article

Page

1  

PURPOSE

1  

2  

DEFINITIONS

1  

3  

PARTICIPATION

3  

4  

TARGET BENEFIT

4  

5  

PAYMENT OF TARGET BENEFIT

5  

6  

PRE-RETIREMENT DEATH BENEFIT

6  

7  

VESTING

7  

8  

FUNDING

8  

9  

ADMINISTRATION

9  

10  

CLAIM PROCEDURE

10  

11  

ADOPTION BY EMPLOYER; OBLIGATIONS OF EMPLOYER

10  

12  

MISCELLANEOUS

10  

 

 

 

 

--------------------------------------------------------------------------------

 

SOUTHINGTON SAVINGS BANK

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

ARTICLE 1

PURPOSE

          The purpose of the Southington Savings Bank Supplemental Executive
Retirement Plan (the "Plan") is to provide certain designated executives with a
supplemental retirement benefit in addition to the sum of (a) their retirement
benefits provided under the Southington Savings Bank Defined Benefit Pension
Plan ("Pension Plan") and the Southington Savings Bank Supplemental Retirement
Plan, and (b) their Social Security benefits. The Plan is not intended or
designed to meet the qualification requirements of Section 401 of the Internal
Revenue Code. As of the Effective Date, Robert D. Morton is the only person
eligible to participate in the Plan.

 

ARTICLE 2

DEFINITIONS

          When used herein with initial capital letters, each of the following
terms shall have the corresponding meaning set forth below unless a different
meaning is plainly required by the context in which the term is used:

          Section 2.01.  "Administrator" shall mean the Plan Administrator under
the Pension Plan.

          Section 2.02.  "Board" shall mean the Board of Directors of
Southington Savings Bank or Bancorp Connecticut, Inc., as applicable.

          Section 2.03.  "Change in Control" shall have the same meaning as
provided in the Participant's employment agreement with the Employer.

          Section 2.04.  "Code" shall mean the Internal Revenue Code of 1986, as
amended.

          Section 2.05.  "Committee" shall mean the Compensation Committee of
the Board, or any subsequent committee of the Board that has primary
responsibility for compensation policies. In the absence of such a committee,
"Committee" shall mean the Board or any committee of the Board designated by the
Board to perform the functions of the Committee under the Plan.

          Section 2.06.  "Compensation" shall have the same meaning as provided
in the Pension Plan, except that bonuses and other incentive payments shall be
included as Compensation under this Plan, and the dollar maximum set by section
401(a)(17) of the Code, as amended, or any other Code section which replaces, or
into which, such Code section is amended, shall not apply to this Plan.

          Section 2.07.  "Disability" shall have the same meaning as provided in
the Pension Plan.

          Section 2.08.  "Early Retirement Date" shall have the same meaning as
provided in the Pension Plan.

          Section 2.09.  "Effective Date" means December 21, 1998.

          Section 2.10.  "Employer" includes, individually and/or collectively
as the context requires, Southington Savings Bank ("Bank"), Bancorp Connecticut,
Inc. ("Bancorp"), and all other entities in which the Bank or Bancorp holds,
directly or indirectly, more than a 50-percent ownership interest and that have
approved and adopted this Plan pursuant to Article 11, whether or not an
individual Employer directly compensates the Participant or the Participant
appears on the payroll of such Employer.

          Section 2.11.  "Final Average Compensation" shall mean a Participant's
highest average twelve-month Compensation earned during any 60 consecutive
months (or lesser actual period of receiving Compensation) of employment
preceding the calendar month in which the Participant's employment ends. In
determining a Participant's 60 consecutive months of highest average annual
Compensation, periods during which the Participant was not receiving
Compensation shall be disregarded.

          Section 2.12.  "Participant" shall mean an employee of the Employer
who is eligible to participate in the Plan pursuant to Article 3.

          Section 2.13.  "Target Benefit" shall mean the benefit described in
Article 4.

          Section 2.14.  "Years of Vesting Service" shall be the Participant's
Years of Vesting Service under the Pension Plan.

 

ARTICLE 3

PARTICIPATION

          Each employee of the Employer specifically named and designated by the
Board to be eligible to participate in the Plan shall be a Participant in the
Plan. As of the Effective Date, Robert D. Morton, is the sole Participant in the
Plan.

 

ARTICLE 4

TARGET BENEFIT

          Section 4.01.  The Target Benefit a Participant shall be entitled to
receive from the Employer under this Plan shall have a value equal to the
excess, if any, of (a) over (b), where:

          (a)     Equals a lifetime benefit in an annual amount equal to sixty
(60) percent of the Participant's Final Average Compensation, which benefit
shall be reduced, if payment of the Target Benefit shall commence prior to the
Participant's attainment of age 65, in accordance with the actuarial factors set
forth in the Pension Plan applicable to retirement benefits of employees
retiring on an Early Retirement Date, provided that no benefit reduction shall
occur if payment is made on account of a Change in Control;

          (b)     equals the sum of (i) the annual benefit payable to the
Participant under the Pension Plan, expressed in the normal form of benefit
applicable to the Participant pursuant to the terms of the Pension Plan (whether
or not such benefit is actually paid in such form) commencing at the same time
as benefits hereunder, plus (ii) the annual benefit payable to the Participant
under the Southington Savings Bank Supplemental Retirement Plan, as determined
under Section 2 of that plan, without any actuarial adjustment in the event
benefits are paid in a form other than the applicable normal form of benefit
under the Pension Plan, plus (iii) the annual Social Security benefit payable to
the Participant by the federal government which commences at the same time as
benefits hereunder.

          Section 4.02.  Notwithstanding the foregoing, if a Participant's
employment terminates on account of his or her disability for which benefits are
payable under the Employer's long-term disability plan, no Target Benefit shall
be owing under this Plan to such Participant until such time that benefits to
the Participant have ceased under the long-term disability plan.

          Section 4.03.  An eligible spouse, if any, of such Participant shall
be entitled to receive a continuation of such benefit only to the extent
provided in Articles 5 or 6. No beneficiary under the Plan shall be permitted
other than a surviving eligible spouse.

 

ARTICLE 5

PAYMENT OF TARGET BENEFIT

          Section 5.01.  A Participant's Target Benefit payments shall commence
on the first day of the month following the later of (a) the date the
Participant is vested in such Target Benefit pursuant to Article 7 of this Plan,
and (b) the latest of the month in which the Participant's employment ends, the
last month the Participant is paid liquidated damages provided for under the
Participant's employment agreement with the Employer, and the last month in
which the Participant receives severance payments from the Bank payable for any
reason, including but not limited to a Change in Control, as required by the
Participant's employment agreement with the Employer, unless the Participant and
the Administrator agree that such benefit shall commence at a later time. In no
event will a Participant or Beneficiary have a right to receive any Target
Benefit payment nor shall the Employer have any obligation to make any such
payment hereunder until the Participant becomes vested in the Target Benefit in
accordance with Article 7 of the Plan.

          Section 5.02.  The normal form in which a Target Benefit shall be paid
is, for a Participant who is unmarried on the date on which benefit payments are
to commence as determined above, monthly payments on the first day of each month
for the life of the Participant only, and for a Participant who is married at
such time, monthly payments on the first day of each month for the life of the
Participant and after the Participant's death, monthly payments on the first day
of each month to the Participant's surviving spouse for life (or until
remarried, if earlier), each in an amount equal to 50 percent of the
Participant's monthly payment. To be entitled to a Target Benefit under the
Plan, a spouse must be married to the Participant both on the date Target
Benefit payments to the Participant commence and on the Participant's date of
death (hereinafter referred to as a "Surviving Spouse"). The annual Target
Benefit payable to a married Participant, while living, shall be equal to the
annual Target Benefit that would be payable to such Participant if unmarried.

          Section 5.03.  Instead of the normal forms of benefit in Section 5.02,
a Participant may elect to receive payment of his or her Target Benefit under
the Plan in one of the optional forms of benefit available under the Pension
Plan; provided, however, that any such optional form of benefit shall be the
"Actuarial Equivalent," as such term is defined in the Pension Plan, of the
Target Benefit that would be payable to the Participant in normal form if
unmarried. A Participant who is married on the date on which Target Benefit
payments commence shall not be required to obtain the consent of his or her
spouse to have his or her Target Benefit paid in a form of benefit other than
the normal form. Notwithstanding the foregoing, the Administrator shall have the
discretion to pay Target Benefits on a quarterly or annual basis if, in the
Administrator's opinion, the amount of a Participant's or a surviving Spouse's
monthly Target Benefit would be insufficient to merit a monthly payment.

 

ARTICLE 6

PRE-RETIREMENT DEATH BENEFIT

          Section 6.01.  If a Participant in the Plan with respect to the Target
Benefit should die after having become vested with respect to a Target Benefit
but prior to the commencement of Target Benefit payments, in accordance with
Article 5, and if such Participant's spouse is entitled to a death benefit under
the Pension Plan, said spouse shall be entitled to receive from the Employer a
death benefit in the form of monthly payments commencing on the first day of the
month following the date of death and lasting for the spouse's life (or until
remarried, if earlier). The amount of such death benefit shall be determined
solely with respect to the Participant's Target Benefit (without reduction for
any payments made to the Participant on account of disability), and shall be
equal to the Target Benefit that would have been payable in the normal form
under Section 5.02 to such spouse as a Surviving Spouse if the Participant had
retired on the day prior to his or her death.

          Section 6.02.  No death benefit with respect to a Target Benefit other
than that set forth above shall be payable under this Plan if a Participant dies
prior to the commencement of benefit payments hereunder.

 

ARTICLE 7

VESTING

          Section 7.01.  Except to the extent Section 7.02 otherwise provides, a
Participant shall be vested and shall have a nonforfeitable right with respect
to the Target Benefit upon the earliest to occur of the following:

          (a)     The Participant's death while an employee of the Employer;

          (b)     The Participant's disability while an employee of the
Employer;

          (c)     The Participant's satisfying the definition of Early
Retirement Date under the Pension Plan;

          (d)     A Change in Control after a Participant has completed five (5)
Years of Vesting Service.

          Section 7.02.  Notwithstanding Section 7.01 above, if a Participant
shall be terminated for cause, as defined in the Participant's employment
agreement with the Employer, or otherwise performs acts of willful misconduct or
gross negligence in a matter of material importance to the Employer, payments of
the Target Benefit that thereafter would have been payable to the Participant or
such Participant's spouse may, at the sole discretion of the Committee, be
forfeited, and the Employer shall have no further obligation under this Plan to
the Participant or such Participant's spouse.

 

ARTICLE 8

FUNDING

          Benefits payable under this Plan shall be "unfunded," as that term is
used in Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of the Employee
Retirement Income Security Act of 1974, as amended, with respect to unfunded
plans maintained primarily for the purpose of providing deferred compensation to
a select group of management of highly compensated employees, and the
Administrator shall administer this Plan in a manner that will ensure that
benefits are unfunded and that Participants will not be considered to have
received a taxable economic benefit prior to the time at which benefits are
actually payable hereunder. Accordingly, the Employer shall not be required to
segregate or earmark any of its assets for the benefit of Participants or their
spouses or other beneficiaries, and each such person shall have only a
contractual right against the Employer for benefits hereunder. The rights and
interests of a Participant under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge or encumbrance by a
Participant or any person claiming under or through a Participant, nor shall
they be subject to the debts, contracts, liabilities or torts of a Participant
or anyone else prior to payment.

          The Employer may, but need not, set aside or invest funds, or
establish a trust of any type, to meet its liability to a Participant under this
Plan. Title to and beneficial ownership of any assets, whether cash,
investments, or otherwise, which the Employer may designate to pay the benefits
described hereunder, shall at all times remain in the Employer, or with a
trustee, and a Participant shall have no property interest whatsoever in any
specific assets of the Employer or trustee. Nothing contained in this Plan and
no action taken pursuant to the provisions of this Plan shall create or be
construed to create a fiduciary relationship between the Employer and a
Participant. To the extent a Participant has a right to receive a payment or
payments under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Employer.

 

ARTICLE 9

ADMINISTRATION

          The Plan shall be operated under the direction of the Committee and
administered by the Administrator. The calculation of all benefits payable under
the Plan shall be performed at the direction of the Administrator, subject to
the review of the Committee in its discretion, and such calculations and the
Committee's decisions in all other matters involving the interpretation or
application of the Plan shall be final and binding on all persons.

 

ARTICLE 10

CLAIM PROCEDURE

          All claims for benefits under this Plan shall be determined under the
claims procedure in effect under the Pension Plan on the date that such claims
are submitted, except that the Administrator shall make initial determinations
with respect to claims hereunder and the Committee shall decide appeals of such
determinations.

 

ARTICLE 11

ADOPTION BY EMPLOYER; OBLIGATIONS OF EMPLOYER

          Benefits under this Plan shall, in the first instance, be paid and
satisfied by the Bank. If the Bank shall be dissolved or for any other reason
shall fail to pay and satisfy such benefits, then Bancorp shall pay the benefits
under the Plan. If Bancorp shall be dissolved or for any other reason shall fail
to pay and satisfy such benefits, then each other adopting Employer shall be
jointly and severally liable for paying all of the benefits under the Plan.

 

ARTICLE 12

MISCELLANEOUS

          Section 12.01.  Amendment or Termination. The Board may amend or
discontinue the Plan at any time; provided, however, that no amendment or
discontinuation shall diminish the Employer's obligation to provide any benefits
accrued to the date of such amendment or discontinuation. For purposes of the
foregoing "benefits accrued" shall mean the value of a Participant's benefit
under the Plan, as of the date of amendment or discontinuation of the Plan, with
respect to the Target Benefit, based upon the Participant's Final Average
Compensation, Years of Credited Service, pension plan benefit and projected
Social Security benefits as of such date. A Participant with an accrued but
unvested benefit under the Plan as of the date of amendment or discontinuation
of the Plan shall become vested with respect to such benefit upon such
Participant's satisfaction of the requirements of Article 4, as the case may be.

          Section 12.02.  Pension Plan Benefit Adjustments. Any amendment to a
Participant's benefit under the Pension Plan after the payment of benefits
commences under this Plan shall not affect the amount of the benefits under this
Plan. Furthermore, the provision of any additional benefits under the Pension
Plan shall in no way result in any adjustment with respect to the benefits under
this Plan.

          Section 12.03.  No Right to Continued Employment.

          (a)     Adoption of the Plan, the provisions of the Plan, and any
action of the Board or Committee with respect to the Plan, shall not be held or
construed to confer upon any Participant any right to continuation of employment
by the Employer.

          (b)     The Employer reserves the right to terminate or otherwise
discipline any Participant, or otherwise deal with any Participant, to the same
extent as though the Plan had not been adopted.

          Section 12.04.  Taxes.

          (a)     The Bank or any other entity making a payment under the Plan
shall have the right to deduct from all amounts distributed any taxes required
by law to be withheld.

          (b)     A Participant should consult his or her own tax advisors
concerning the personal tax consequences of being eligible for the Plan, and the
tax treatment of distributions received under the Plan.

          Section 12.05.  Headings. Headings are included in the Plan for
convenience only and are not substantive provisions of the Plan.

          Section 12.06.  Applicable Law. The interpretation of the provisions
and the administration of the Plan shall be governed by the laws of the state of
Connecticut.


Dated this 26th day of March, 1999, at Southington, Connecticut.

 

   

 SOUTHINGTON SAVINGS BANK

 

 

   

Witness:

 

By /s/ Walter J. Hushak                          

 

   

 /s/ Judy Smith

 

 Its Chairman                               

 Judy Smith

   

 

   

 

       

 BANCORP CONNECTICUT, INC.

 

 

   

Witness:

 

By/s/ Walter J. Hushak                           

 

   

/s/ Judy Smith

 

 Its Chairman                               

Judy Smith

         

 

--------------------------------------------------------------------------------

 

1999-First Amendment to the
Southington Savings Bank
Supplemental Executive Retirement Plan

 

          The Boards of Directors of Southington Savings Bank and Bancorp
Connecticut, Inc. hereby amend the Southington Savings Bank Supplemental
Executive Retirement Plan, effective as of such Plan's original effective date
of December 21, 1998, as follows:

          1.     Section 4.01 of the Plan is deleted in its entirety and
replaced with a new Section 4.01, as follows:

>           Section 4.01.  The Target Benefit a Participant shall be entitled to
> receive from the Employer under this Plan shall have a value equal to the
> excess, if any, of (a) over (b), where:
> 
> >           (a)     Equals a lifetime benefit in an annual amount equal to
> > sixty (60) percent of the Participant's Final Average Compensation, which
> > benefit shall be reduced, if payment of the Target Benefit shall commence
> > prior to the Participant's attainment of age 65, in accordance with the
> > actuarial factors set forth in the Pension Plan applicable to retirement
> > benefits of employees retiring on an Early Retirement Date, provided that no
> > benefit reduction shall occur if payment is made on account of a Change in
> > Control;
> > 
> >           (b)     equals the sum of (i) the annual benefit payable to the
> > Participant under the Pension Plan, expressed in the normal form of benefit
> > applicable to the Participant pursuant to the terms of the Pension Plan
> > (whether or not such benefit is actually paid in such form) commencing at
> > the same time as benefits hereunder, plus (ii) the annual benefit payable to
> > the Participant under the Southington Savings Bank Supplemental Retirement
> > Plan, as determined under Section 2 of that plan, without any actuarial
> > adjustment in the event benefits are paid in a form other than the
> > applicable normal form of benefit under the Pension Plan, plus (iii) the
> > annual benefit payable to the Participant from the pension plan or plans
> > sponsored by his prior employer or employers, expressed in the normal form
> > of benefit pursuant to the terms of such plan or plans, commencing at the
> > same time as benefits hereunder, plus (iv) the annual benefit payable to the
> > Participant, expressed as a life annuity, which is the actuarial equivalent
> > of the value of the Participant's employer matching account in the
> > Southington Savings Bank 401(k) Plan, plus (v) fifty percent (50%) of the
> > annual social security benefit payable to the Participant by the federal
> > government which commences at the same time as benefits hereunder.

2.     Except as amended above, the terms of the Plan currently in effect shall
continue to apply unchanged.

 

        Dated this 17th day of June, 1999.

 

BANCORP CONNECTICUT, INC

.

SOUTHINGTON SAVINGS BANK

 

 

 

By /s/ Walter J. Hushak

 

Its     Director

By /s/ Walter J. Hushak

 

Its     Chairman of the Board

 

--------------------------------------------------------------------------------